Citation Nr: 1137491	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-37 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, including social phobia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.L.


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to March 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2011, the Veteran and M.L. provided testimony at a Travel Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims folder.  At the hearing, the Board received additional evidence accompanied by a written waiver of RO consideration of the evidence from the Veteran, and thus the Board will consider it in making a decision on the merits of the case.  See 38 C.F.R. § 20.1304(c) (2011).

The issues of entitlement to service connection for tinnitus and PTSD are decided herein, whereas the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD is addressed in the Remand that follows this decision.


FINDINGS OF FACT

1.  The Veteran's tinnitus is etiologically related to his period of active service.

2.  The Veteran has PTSD due to a verified event during active service.



CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims for service connection for tinnitus and PTSD.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for tinnitus and PTSD.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).  

I.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD "requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred."  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of the above amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010 but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board must accordingly consider whether service connection may be granted for any diagnosed psychiatric disorder.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record in a case before VA with respect to benefits under the laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA will give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

II.  Service Connection for Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus because it is related to his documented noise exposure during his active service in Kuwait.  He describes acoustic trauma in service to include being in close proximity to repeated blast and SCUD missile explosions while in a motor pool.  

After careful consideration of all of the evidence, the Board finds that service connection for tinnitus is warranted.  The Veteran's DD 214 indicates that the Veteran served as a cavalry scout/Bradley fighting vehicle system repairer, which are occupational specialties consistent with the reported noise exposure.  Additionally, the DD 214 indicates that the Veteran was awarded the Southwest Asia Service Medal (1 bronze star), Army Achievement Medal, National Defense Service Medal, Army Service Ribbon, Overseas Service Ribbon, and Expert Qualifications Badges for M-16 rifle and hand grenade.  The Veteran was afforded a VA examination during June 2009.  The Veteran indicated that he had intermittent tinnitus since service separation which lasted one minute to six hours at a time.  The examiner indicated that as the Veteran's hearing was indicated as normal on separation and at present, his tinnitus were less likely than not related to his active service.  The examiner noted that the normal hearing at separation strongly suggested that the reported tinnitus was less likely from noise exposure.  

At the hearing before the undersigned, the Veteran testified that he sought treatment with a private doctor for tinnitus in 1993 shortly after service separation (Transcript at 16, 17), but that he does not remember the doctor's name.  The Veteran's representative cited medical literature from the National Institute of Health and the American Journal of Medicine (Transcript at 7) in an effort to support his assertion that the current tinnitus is related to service despite the fact that the Veteran does not have hearing loss that is compensable by VA standards.  M.L., the Veteran's sister, testified that the Veteran complained about ringing in the ears upon his return from service.  

The Board has not found the rationale for the VA opinion to be wholly adequate in light of the record.  The Board has determined that the evidence satisfactorily establishes that the Veteran was subjected to excessive noise during active duty.  The evidence does not satisfactorily establish that the Veteran had any other excessive noise exposure and in fact the Veteran has reported no significant post service noise exposure.  The Veteran is competent to testify as to the presence tinnitus.  Furthermore, the undersigned has found the testimony presented by the Veteran and his sister during his Board hearing regarding a continuity of symptoms of tinnitus dating to service to be credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing).  Therefore, the Board concludes that the Veteran's tinnitus originated during his period of active duty.

III.  Service Connection for PTSD

The contends that he has PTSD as a result of stressors associated with his active duty in Kuwait and Saudi Arabia as a weapons replacement specialist and scout in combat areas.  Specifically, he explained that he was involved in the liberation and defense of Kuwait.  He described an ongoing anxiety every night due to scud missile warnings and strikes and Patriot missile defense.  In his March 2009 stressor statement, he stated that no one incident stood out but he did state that he was in a platoon that was sent as replacements and trained as combat medics.  He reported difficulty sleeping and noted that he saw enemy fighters burned to a crisp in Death Valley.  The sight of dead bodies never leaves him.  He reported having to clear the roadways in Death Valley which involved picking up bodies and getting personal belongings.  

He also reported an accident in 1990 in Germany wherein his comrade and friend next to him in the Bradley fighting vehicle died due to the turret malfunctioning.  The Veteran remembered the way the man's face and head looked after he died.  

In July 2009, the Joint Services Records Research Center (JSRRC) evaluated the Veteran's alleged stressors and concluded that while deployed to Kuwait and Daharan, the Veteran's unit was constantly exposed to scud missile attacks and alerts.  The RO noted in July 2009 that a stressor is conceded as to scud missile attacks.  The Board agrees and accepts that this alleged service stressor has been corroborated.  Thus, the instant case turns on whether the Veteran has PTSD as a result of the stressor.  The Board has carefully reviewed the evidence of record and finds that the evidence for and against the claim is in equipoise.

The Veteran's service treatment records do not show treatment or findings for PTSD.  VA post service treatment records dated from January 2009 show he was scheduled for an intake evaluation at the PTSD clinic.  These contain diagnosis of PTSD in February 2009.  Another encounter in February 2009 resulted in the diagnosis of social phobia and panic disorder; the Veteran was described as a combat vet whose PTSD symptoms were now minimal.  The Veteran's treating psychiatrist conducted a psychiatric evaluation in April 2009.  The assessment was PTSD, chronic.  Additionally, a mental health evaluation by a VA social worker in December 2008 resulted in a diagnosis of PTSD.  In August 209, the treating psychiatrist saw the Veteran for an appointment.  The Veteran was feeling comfortable and had no acute signs of distress.  There was improved psychomotor function.  The assessment was PTSD, chronic.  

The Veteran was afforded a VA examination by a psychologist in July 2009.  The examiner noted that the stressor of scud attacks was confirmed.  He did not note that the aforementioned diagnoses of PTSD but did note the diagnosis of social phobia.  He stated that the social phobia was not caused by military service.  The examiner made the diagnosis of social phobia.  He noted that PTSD was not present as the Veteran did not exhibit criteria A as there was on actual or threatened death or serious threat to physical integrity of self for the scud attacks.  The examiner felt that criteria B was not met because he felt the scud attacks would not equate to this criteria.  He also noted that criteria C are not met since the Veteran's demonstrated avoidance was related to his social phobia.   The D criteria were not met as the irritability and anxiousness were related to social anxiety.  

The Veteran's treating psychiatrist from the VA submitted a written statement supporting the Veteran's claim in May 2011.  The psychiatrist stated that the Veteran had anxiety due to his deployment in Iraq and that, while in C&P examinations, he was limited in expressing details of his stressors.  However, he has become more vocal and complete in this regard.  The psychiatrist recommended that the Veteran be allowed to present the nature, severity and consequences of his experiences in the war.  He noted that the Veteran feels limited because the July 2009 examination did not allow for his expression of concerns and symptoms as well as historical details.  The nature of the interview made the Veteran apprehensive and he decided to complete it as soon as he could rather than share necessary details.  The psychiatrist opined that the Veteran does suffer from PTSD.  

At the hearing before the undersigned, the Veteran's sister testified that she was a mental health practitioner with a Masters Degree who had worked with various populations including veterans.  She opined that the Veteran had PTSD due to his documented stressors in service.  She stated that it was consistent with the condition that someone such as the Veteran would not provide sufficient detail to an examiner he did not know due to time and trust issues.  She opined that the treating doctor would over time develop a deeper knowledge of the patient and their diagnosis would be more accurate.  She felt that the VA examiner missed the correct diagnosis of PTSD in July 2009 for these reasons.  

In this case, there is medical evidence of the existence of PTSD during the appeal period.  The diagnoses by the Veteran's treating VA psychiatrist and the VA health care providers are valid.  The Board finds the opinion of the VA treating psychiatrist, coupled with the treatment records showing PTSD due to confirmed stressors as well as the testimony at the hearing, to be persuasive.

Thus, despite a finding of no PTSD on the July 2009 VA C&P examination, the Board finds sufficient evidence of symptomatology existing after the filing of the claim to support a finding of a current disability.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).

As to whether the Veteran has PTSD due to his documented stressor, there is credible, competent and persuasive evidence for and against the claim.  The Board finds that there is at least an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim.  As such, service connection is in order for the Veteran's PTSD.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for PTSD is granted.


REMAND

The Board notes again that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the evidence shows that the Veteran appears to have been diagnosed with additional psychiatric disorder to include social phobia and panic disorder during the pendency of the claim.  It is unclear if these represent separate and distinct psychiatric disabilities or whether such are manifestations of the Veteran's PTSD.  

The Board observes that the Veteran has not been provided appropriate notice in response to the claim for service connection for psychiatric disability other than PTSD.  In addition, additional records pertinent to this claim might be available.  Finally, an additional medical opinion as to the nature and etiology of any acquired psychiatric disorders, other than PTSD, present during the period of this claim would be probative.    

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran and his representative with all required notice in response to the claim for service connection for psychiatric disability other than PTSD.

2.  The RO or the AMC should obtain the names and addresses of all medical care providers, both VA and non-VA, who treated the Veteran for any psychiatric disability since September 2009.  After securing the necessary release, the RO should obtain these records.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim. The Veteran must then be given an opportunity to respond.

3.  The Veteran should be afforded an examination with a VA examiner other than the examiner who authored the July 2009 examination to determine the nature and etiology of any acquired psychiatric disorders, other than PTSD, present during the pendency of this claim (i.e. since February 2009).  The examiner should review the Veteran's claim folder in conjunction with the examination and indicate in the examination report that such review had been conducted.  

The examiner should identify any acquired psychiatric disability that is either (1) currently manifested or (2) otherwise manifested in the record during the course of the appeal.  For each disability identified, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is either (1) etiologically related to the Veteran's active service or (2) was caused or worsened by his service-connected PTSD.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide the requested opinion, he or she should fully explain why such opinion could not be rendered.  

4.  The RO or the AMC also should undertake any additional development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


